Citation Nr: 0108257	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1941 to March 
1944.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied both service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  
The appellant has been represented throughout this appeal by 
the Disabled American Veterans.  


REMAND

The appellant asserts on appeal that service connection is 
warranted for the cause of the veteran's death as his 
service-connected psychiatric disorder had an "adverse 
effect" on his coronary artery disease which contributed 
materially to his demise.  The appellant contends that a 100 
percent schedular evaluation for the veteran's psychiatric 
disorder should have been effectuated as of 1980.  

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the appellant and her accredited representative 
of any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The appellant's claims for service connection 
for the cause of the veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318 have not been considered 
under the amended statutes.  Therefore, the claims must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board observes that the veteran's original claims file 
was lost through no fault of the appellant.  In her January 
2000 notice of disagreement, the appellant advanced that the 
July 1999 rating decision was erroneous due the RO's loss of 
the veteran's claims file and consequential inability to 
review the pertinent clinical documentation.  In support of 
her argument, the appellant attached a portion of a statement 
of the case previously sent to the veteran.  In her February 
2000 Appeal to the Board (VA Form 9), the appellant indicated 
that the veteran had been treated and examined at the Tampa, 
Florida, VA Medical Center.  Documentation of the cited 
treatment is not of record.  

While the RO clearly attempted to locate the veteran's 
original claims file, it appears that it did not request 
relevant clinical and VA adjudicative documentation from all 
probable sources.  Indeed, it appears that the appellant is 
currently in possession of relevant records.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the appellant's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request that the 
appellant provide information as to 
treatment of the veteran's psychiatric, 
esophageal carcinoma, and cardiovascular 
disability including the names and 
addresses of all treating health care 
providers.  In particular, the appellant 
should identify any records that tend to 
establish that the service connected 
disability contributed to death.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact identified, health care providers 
and request that they forward copies of 
relevant clinical documentation for 
incorporation into the record.  

2.  The RO should request that copies of 
relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Tampa, 
Florida, VA Medical Center, be forwarded 
for incorporation into the record.  

3.  The appellant is informed that if she 
has or can obtain evidence that links the 
cause of death to service or a service 
connected disability or establishes the 
veteran's degree of impairment for a 
period of 10 years prior to death, that 
evidence must be submitted by her.

4.  If the RO is able to duplicate any of 
the veteran's "live" rating decisions, 
such should be included in the record.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  

6.  The RO should then readjudicate the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death and DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


